Proceeding by a police officer under former article 78 of the Civil Practice Act, to review and annul the determination of the Police Board of Commissioners of the Village of Sands Point, made after a hearing, which suspended petitioner from duty for 10 days without pay. By order of the Supreme Court, Nassau County, made November 29, 1962 pursuant to statute (Civ. Prac. Act, § 1296, now CPLR 7804, subd. [g]), the proceeding has been transferred to this court for disposition. Determination confirmed; and petition dismissed, without costs. Petitioner was charged with dereliction of duty and insubordination and found guilty. We find that the evidence amply supported the determination of the Police Board. The evidence also adequately supports the finding by the Police Board that petitioner refused to work because the sergeant signed him in on the police blotter 15 minutes later than he was due to report. The claim of error in the blotter entry was no excuse for petitioner’s refusal to work. Other procedures were available to correct an erroneous entry on a police blotter affecting the time when a patrolman reports for duty. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.